      Case 3:20-cv-05400-LC-MAF Document 12 Filed 12/17/20 Page 1 of 2



          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION


MATTHEW JAMES MCKINNEY,

      Petitioner,

v.                                         Case No. 3:20cv5400-LC/MAF

MARK INCH,

      Respondent.
                /

                                   ORDER

      This matter is before the Court on the Report and Recommendation

of the U.S. Magistrate Judge dated November 18, 2020 (ECF No. 11), that

Respondent’s motion to dismiss (ECF No. 10) be granted and the petition

for writ of habeas corpus (ECF No. 1), filed pursuant to 28 U.S.C. § 2254,

be dismissed as untimely. The parties have been furnished a copy of the

Report and Recommendation and have been afforded an opportunity to file

objections pursuant 28 U.S.C. § 636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have

determined it should be adopted.

      Accordingly, it is now ORDERED as follows:

      1. The Report and Recommendation (ECF No. 11) is adopted and

incorporated by reference in this order.
     Case 3:20-cv-05400-LC-MAF Document 12 Filed 12/17/20 Page 2 of 2


                                                                  Page 2 of 2

     2. The Clerk shall enter judgment stating, “Respondent’s motion to

dismiss (ECF No. 10) is GRANTED and the petition for writ of habeas

corpus (ECF No. 1) is DISMISSED.          Any certificate of appealability is

DENIED and leave to appeal in forma pauperis is also DENIED.”

     3. The Clerk shall close the file.

     DONE AND ORDERED on this 17th day of December, 2020.


                                s/L.A. Collier
                             LACEY A. COLLIER
                             SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:20cv5400-LC/MAF
